

Exhibit 10.1


SOURCEFORGE, INC.
Fiscal Year 2008 Named Executive Officer Bonus Policy and Plan


Purpose:
The purpose of the Fiscal Year (“FY”) 2008 Named Executive Officer Incentive
Bonus Plan (the “Officer Plan”) is to recognize the achievements of the senior
management team of SourceForge, Inc. (the “Company”) as compared to agreed
financial objectives.


Plan Year:
For purposes of this Officer Plan, the plan year will be divided equally into
four portions:



·  
First Quarter of FY 2008, which runs from August 1, 2007 through and including
October 31, 2007;

·  
Second Quarter FY 2008, which runs from November 1, 2007 through and including
January 31, 2008;

·  
Third Quarter of FY 2008, which runs from February 1, 2008 through and including
April 30, 2008; and

·  
Fourth Quarter FY 2008, which runs from May 1, 2008 through and including July
31, 2008.



Eligibility:


The Company’s Compensation Committee of its Board of Directors (“Compensation
Committee”) has the sole authority to determine eligibility under this Officer
Plan.


Participants must be named executive officers of the Company throughout the
applicable quarter of FY 2008 in order to be eligible to receive such quarter’s
corresponding FY 2008 quarterly payment under the terms of this Officer Plan.


Participants, who become eligible during an applicable quarter of FY 2008 -
through promotion or as new hires - will be eligible to join the plan and may
receive such quarter’s corresponding FY 2008 quarterly bonus on a pro-rata
basis.


Bonus Potential:


At the beginning of FY 2008 (or as soon thereafter as is practicable), the
quarterly bonus potential levels will be established for each participant based
on the participant’s position, responsibilities, and influence on business
objectives. Bonus potential will be expressed as a percentage of such named
executive officer’s annual base salary at the beginning of the Officer Plan year
(or as soon thereafter as is practicable).


Corporate Bonus Measurements:


The Compensation Committee will have the sole authority to establish the metrics
of the corporate bonus measurements under this Officer Plan (the “Officer Plan
Corporate Bonus Measurements”).
 
 
 

--------------------------------------------------------------------------------

 
 
The allocations, methodologies and metrics, were determined by the Compensation
Committee, and based on the FY 2008 Operating Plan approved by the Board. Each
Officer Plan participant’s award will be determined in accordance with the
provisions set forth in this Officer Plan based on achievement of each Officer
Plan Corporate Bonus Measurement.


Payout:


In order to receive any quarterly payout under this Officer Plan, an Officer
Plan participant must be a named executive officer at the time of payout, which
will occur within ninety (90) days of the end of each respective quarter. There
will be no exceptions made to this policy. If a named executive officer’s
position as a named executive officer of the Company terminates for any reason,
including voluntarily by the employee, by the Company with or without cause, or
due to a reduction-in force, the named executive officer will not be entitled to
receive any payout under this Officer Plan.


All bonus payments will be subject to the required federal, state, or local
withholdings, in accordance with the Company’s normal payroll practice.


Plan Limitations:


The Officer Plan, as described in this document, is only in effect for FY 2008
and will not continue beyond that point.


The Company reserves the right, based upon business conditions, to amend or
terminate this Officer Plan at any time, in whole or in part, in its sole
discretion, and without notice.


Except as otherwise set forth in this Officer Plan, the Compensation Committee
shall have the exclusive and final discretionary authority and power to
determine employee eligibility to participate and receive payment under this
Officer Plan, to determine the amount of payment under this Officer Plan, to
construe terms and provisions of this Officer Plan, and to exercise all other
powers specified in this Officer Plan or which may be implied from the
provisions of this Officer Plan.


The Compensation Committee has the authority, in its discretion to amend and
rescind any of this Officer Plan’s terms or provisions, terminate this Officer
Plan, and to make all determinations necessary for the administration of this
Officer Plan.


No person eligible to participate in this Officer Plan is eligible to
participate in any other Company incentive bonus plan at this time.


 
 

--------------------------------------------------------------------------------

 